Case 2:17-cv-02651-GMN-EJY Document 88-5 Filed 07/17/20 Page 1 of 3




                  EXHIBIT 2
                 Email from Sam Castor
                  dated June 30, 2020
           Case 2:17-cv-02651-GMN-EJY Document 88-5 Filed 07/17/20 Page 2 of 3


  From: Sam Castor sam@switch.com
Subject:Re: MTechnology adv. Switch, Ltd. | Notice of Deposition
   Date:June 30, 2020 at 6:10 PM
     To:Jasmyn Montano jbm@randazza.com, Policy policy@switch.com, Anne-Marie Birk abirk@switch.com, Tanya Paonessa
        tpaonessa@switch.com, Qtueller@hutchlegal.com, jreynolds@hutchlegal.com, caustin@weidemiller.com
    Cc: Staff staff@randazza.com, Marc Randazza mjr@randazza.com, Ron Green rdg@randazza.com


       ​Thank you. If you intend on deposing our C-levels we’ll need more than a few weeks’
        notice. They are not avail on the dates identified. Happy to discuss.

       Ron, working on getting you the data we discussed – confirming time frames due to the
       migration.


                           SAM CASTOR
                           EVP OF POLICY
                           DEPUTY GENERAL COUNSEL

                           o    +1 (702) 444-4102
                           m    +1 (702) 371-0724
                           e    sam@switch.com
                           +    Switch e-card
                           We use e-cards to reduce waste of natural resources and promote sustainability.




       From: Jasmyn Montano <jbm@randazza.com>
       Date: Monday, June 29, 2020 at 5:44 PM
       To: Policy <policy@switch.com>, Samuel Castor <sam@switch.com>, Anne-Marie
       Birk <abirk@switch.com>, Tanya Paonessa <tpaonessa@switch.com>,
       "Qtueller@hutchlegal.com" <Qtueller@hutchlegal.com>, Jacob Reynolds
       <jreynolds@hutchlegal.com>, "caustin@weidemiller.com"
       <caustin@weidemiller.com>
       Cc: Staff <staff@randazza.com>, Marc Randazza <mjr@randazza.com>, Ron
       Green <rdg@randazza.com>
       Subject: MTechnology adv. Switch, Ltd. | Notice of Deposition

            CAUTION: This email originated from outside of the organization. Do not follow
            guidance, click links, or open attachments unless you recognize the sender and
                                         know the content is safe.


       Hi all,

       Attached you’ll find the following:
       - Notice of Deposition of Rob Roy
       - Notice of Deposition of PMK for Switch
       - Notice of Deposition of Sam Castor
       - Notice of Deposition of Missy Young

       Please confirm receipt.
    Case 2:17-cv-02651-GMN-EJY Document 88-5 Filed 07/17/20 Page 3 of 3

Please confirm receipt.

Thanks,
__

Jasmyn B. Montano* | Randazza Legal Group, PLLC
2764 Lake Sahara Dr., Suite 109, Las Vegas, NV 89117
Tel: (702) 420-2001 | Email: jbm@randazza.com

* Paralegal – not licensed to practice law.



CONFIDENTIAL INFORMATION


This email message, its chain, and any attachments: (a) may include proprietary information, trade
secrets, pending patents, confidential information and/or other protected information ("Confidential
Information") which are hereby labeled as "Confidential" for protection purposes, (b) is sent to you in
confidence with a reasonable expectation of privacy, (c) may be protected by confidentiality agreements
requiring this notice and/or identification, and (d) is not intended for transmission to, or receipt by
unauthorized persons. Your retention or possession will be viewed as your consent to the foregoing and
covenant to comply with Switch's then current acceptable use policy available at www.switch.com/aup. If
you are not the intended recipient, (i) please notify the sender immediately by telephone or by replying to
this message and (ii) then delete this message, any attachments, chains, copies or portions from your
system(s). Retention of this email and the associated data constitutes valid consideration and your
consent, agreement and covenant to abide by the foregoing terms.
